Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5 and 11 are objected to because of the following informalities:  
In claim 1, line 6, “at least one beacon” should read --at least one bi-directional beacon--, for consistency with “at least one bi-directional beacon” as recited in line 1.
In claim 2, line 1, “a plurality of said bi-directional beacons” should read --a plurality of said at least one bi-directional beacons--, for consistency and to link this limitation to the limitation of “at least one bi-directional beacon” as recited in claim 1.
Claims 3 and 5 also recite “the plurality of beacons” in line 1. The examiner suggests changing “the plurality of beacons” to --the plurality of bi-directional beacons-- for consistency with the later recitations in claims 3 and 5 of “a first bi-directional beacon” and “a second bi-directional beacon”.
In claims 11-12, lines 8 and 4 respectively, “plurality vehicles” should read --plurality of vehicles-- or --plurality of autonomous vehicles. See also the antecedent basis rejections under Claim Rejections - 35 USC § 112 for further clarification regarding the usage of vehicles vs. autonomous vehicles.
In claim 12, line 2, “said stationary support” should read --said at least one stationary support--, while in line 5, “the stationary support” should read “the at least one stationary support”, for consistency with “at least one stationary support” as recited in line 1. It is otherwise unclear whether said stationary support is referring to the same stationary support or to individual stationary supports of the at least one stationary support.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitations are: 
"transmission means" in claims 1, 11, and 12
“receiver means” in claims 1, 11, and 12
(Specification: [0013], “…an autonomous vehicle is equipped with a BBIS beacon, preferably including a transmitter and receiver, or a transceiver, for bi-directional communication, which is programmed to interact with other BBIS beacons for the exchange of information”)
Claims 1-8 and 11-15 are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
"transmission means" and “receiver means” in claims 9 and 16, which recites the transmission means as a transmitter and the receiver means as a receiver
“transmission means” and “receiver means” in claims 10 and 17, which recites the transmission means and receiver means as a transceiver
Claims 9-10 and 16-17 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

There is insufficient antecedent basis for the following limitations recited in claims 1, 3-6, 11-12 and 14 below:
Claim 1 first recites the limitation “vehicles” in lines 1 and 5, but later recites “a vehicle” in line 7. It is unclear whether “a vehicle” is included in the “vehicles” as recited previously. Additionally, dependent claims 3-5 additionally recite similar limitations of “a first vehicle”, “a second vehicle”, “the vehicle”, “a plurality of vehicles”, etc. It is unclear whether either of the first or second vehicles in the dependent claims are synonymous to “a vehicle” as recited in claim 1, whether “the vehicle” or “said vehicle” as recited in claim 4 is synonymous to either/both “a vehicle” in claim 1 or “the first vehicle” of claim 3, or whether “a plurality of vehicle” as recited in claim 5 is synonymous to the vehicles as recited in claim 1. When referring to multiple vehicles, each individual vehicle of the plurality of vehicles should be consistently recited as “a first vehicle”, “a second vehicle”, etc. to clearly differentiate between each vehicle.
Claim 3 recites “a stationary support” in line 3. Claim 1, upon which claim 3 is dependent, already recites “a stationary support” in line 6. It is unclear whether “a stationary support” as recited in claim 3 is the referring to the same stationary support, or one of a plurality of stationary supports. Additionally, dependent claims 5 and 6 also recites “a/the first stationary support” and “said stationary support”. It is unclear whether the “first stationary support” as recited in claims 5 and 6 are referring to the same/one of the supports as recited in claims 1 and 3, or one of a plurality of stationary supports. When referring to multiple stationary supports, each individual stationary support of the plurality of vehicles should be consistently recited as “a first stationary support”, “a second stationary support”, etc. to clearly differentiate between each stationary support.
Claim 11 recites “vehicles” in line 1, but later recites “a plurality of autonomous vehicles” in line 3 and “plurality of vehicles” in lines 7-9. It is unclear whether “vehicles” and “plurality of vehicles” is synonymous to “a plurality of autonomous vehicles”, or whether the limitations refer to separate pluralities of vehicles, and whether “each said vehicle” then refers to the plurality of vehicles or the plurality of autonomous vehicles. Claim 12 recites similar limitations and is rejected for the same reasons.
Claim 14 recites “each beacon” in line 1. There is insufficient antecedent basis for this limitation in the claims. Claim 11, upon which claim 14 is dependent, recites “a bi-directional beacon system” in line 4, however it is unclear whether this beacon system as recited is the same as the beacon as recited in claim 14. The examiner suggests changing the claims to 11 and 14 to both read either “beacon” or “beacon system”. Similarly, claim 12 also recites “beacons on…vehicles”, which should also read --beacon systems on…autonomous vehicles-- if this limitation is referring to the same autonomous vehicles comprising beacon systems as recited in claim 11.
Claims 2, 8-10, 13 and 15-17 are also rejected by virtue of their dependency on independent claims 1 and 11.

The term "proximate" in claims 1, 3, 5-6, and 12-13 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims and specification do not indicate a distance or range which should be considered as "proximate" to a roadway or beacon.
Claims 2, 4, and 7-10 are also rejected by virtue of their dependency on claim 1.

Claim 6 recites “wherein the first stationary support can be moved to different locations”. It is unclear how a stationary support as recited is being moved, with regards to how the stationary support is moving, or as to what is moving the stationary support, e.g. if the support contains structure that would cause it to move or if a user or other object is manually moving the support. Therefore the claim is indefinite on what is being performed, and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claims have been interpreted as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed (US Pub. 2008/0215231).
Regarding claim 1, Breed discloses a system for transmitting contextual travel information to vehicles on a roadway (Breed: Fig. 11) comprising:
at least one bi-directional beacon including transmission means and receiver means for sending and receiving data relating to contextual travel information for assisting in operation of vehicles on the roadway (Breed: Fig. 11 elements 151, 152, 153, 160, and 161 as transmitters/receivers; Fig. 20 where the transmission of data is shown; Paras. 0162 and 0181-2, where the beacons may for example be RFID tags; at least Paras. 0181, 0206-208, and 0427, where the bi-directional transmission of data regarding information about map updates, road condition, congestion, etc. is described),
wherein said at least one beacon is positioned on one of a stationary support located proximate to the roadway or a vehicle adapted for travel on the roadway (Breed: Fig. 11 elements 151-153 where the transmitters on the side of a roadway and elements 160-161 where the transmitters are on a vehicle; Para. 0165, where transmitters are along a roadway and may be placed sufficiently in the air; Para. 0181 where examples of structure on which the transmitter may be placed are given).
Re. claim 2, Breed discloses the system according to claim 1, comprising a plurality of said bi-directional beacons capable of communicating with one another (Breed: Fig. 11, where elements 151-153 and 160-161 are capable of communicating with each other as described in at least Paras. 0181, 0206-0208, and 0427).
Re. claim 3, Breed discloses the system according to claim 2, wherein the plurality of beacons comprises a first bidirectional beacon positioned on a first vehicle and adapted for communication with a second bidirectional beacon positioned on one of a stationary support located proximate to the roadway or a second vehicle adapted for travel on the roadway (Breed: Fig. 11, where elements 160-161 are on a vehicle and elements 151-153 are placed near a roadway; Para. 0165, where the transmitters may be positioned sufficiently in the air; Para. 0181 where examples of structure on which the transmitter may be placed are given).
Re. claim 4, Breed discloses the system according to claim 3, wherein the first vehicle is an autonomous vehicle (Breed: Para. 0322, where the cars travelling in the system may be “autonomous vehicles or at least properly equipped vehicles”) and the data is received by said vehicle and processed by a processor disposed on the vehicle in operative communication with the vehicle’s autonomous operating systems (Breed: at least Paras. 0208-209, wherein a processor on the vehicle processes the transmission, and the transmission may be information for the operation of the vehicle).
Re. claim 5, Breed discloses the system according to claim 2, wherein the plurality of beacons comprises a first bidirectional beacon positioned on a first stationary support located proximate to the roadway and adapted for communication with a plurality of vehicles as they pass by said stationary support on the roadway (Breed: Fig. 11 elements 151-153 transmitters positioned along a roadway; Para. 0165, where the transmitters may be positioned sufficiently in the air; at least Para. 0181, where the transmitters communicate with the vehicles when they approach the range of the transmitter), each of said plurality of vehicles being equipped with bi-directional beacons to which the first beacon can transmit data relating to travel information (Breed: Fig. 11 elements 160-161 where interrogators are on the vehicles; at least Paras. 0181, 0206-208, and 0427, where the bi-directional transmission of data regarding information about map updates, road condition, congestion, etc. is described).
Re. claim 6, Breed the system according to claim 5, wherein the first stationary support can be moved to different locations proximate the roadway (Breed: Para. 0165, where the transmitters may be positioned sufficiently in the air; Para. 0181 where the transmitters may be placed on “structures that are dedicated specifically for this purpose”; Para. 0157 where the transmitter may be movable and temporary e.g. for roads undergoing construction, and may be moved along the roadway).
Re. claim 7, Breed discloses the system according to claim 1, wherein the at least one beacon is remotely programmable with travel information (Breed: at least Paras. 0206-208, where the transmitters transmit encoded data bout road condition, traffic information, operation of the vehicle, etc.).
Re. claim 8, Breed discloses the system according to claim 1, wherein the data includes vehicle operation commands (Breed: at least Para. 0208, where the transmission is information “for operation of the vehicle, or for any other pre-determined purpose”).
Re. claim 9, Breed discloses the system according to claim 1, wherein the transmission means comprises a transmitter and the receiver means comprises a receiver (Breed: at least Para. 0181, where the transmitters along the road and the interrogators on the vehicles are capable of both transmitting and receiving, therefore comprising both a transmitter and a receiver).
Re. claim 10, Breed discloses the system according to claim 1, wherein the transmission means and the receiver means comprise a transceiver (Breed: Paras. 0318-319, where the transmitters may be Internet compatible transceivers).

Re. claim 11, Breed discloses a system for transmitting contextual travel information to vehicles on a roadway (Breed: Fig. 11) comprising:
a plurality of autonomous vehicles each having a processor in operative communication with the respective vehicle’s autonomous operating systems (Breed: Para. 0322, where the cars travelling in the system may be “autonomous vehicles or at least properly equipped vehicles”), and a bi-directional beacon system in operative communication with the processor (Breed: Fig. 11 elements 151, 152, 153, 160, and 161 as transmitters/receivers; Fig. 20 where the transmission of data is shown; Paras. 0162 and 0181-2, where the beacons may for example be RFID tags),
wherein said beacon system includes transmission means and receiver means for sending and receiving data relating to contextual travel information for assisting in operation of the plurality vehicles on the roadway (Breed: at least Paras. 0181, 0206-208, and 0427, where the bi-directional transmission of data regarding information about map updates, road condition, congestion, etc. is described),
wherein data is exchanged between vehicles in the plurality of vehicles (Breed: at least Paras. 0150 and 0294, where the vehicles are capable and communicating with each other), and wherein the data received by each said vehicle is processed by the processor for assisting in operation of each said vehicle (Breed: at least Paras. 0208-209, wherein a processor on the vehicle processes the transmission, and the transmission may be information for the operation of the vehicle, e.g. Abstract where the vehicle is slowed down or stopped).
Re. claim 12, Breed discloses the system according to claim 11, further comprising at least one stationary support located proximate to the roadway (Breed: Fig. 11, where elements 160-161 are on a vehicle and elements 151-153 are placed near a roadway; Para. 0165, where the transmitters may be positioned sufficiently in the air; Para. 0181 where examples of structure in which the transmitter may be placed are given), said stationary support including a bi-directional beacon having transmission means and receiver means for sending and receiving data relating to travel information for assisting in operation of the plurality vehicles on the roadway (Breed: Fig. 11 elements 151, 152, 153, 160, and 161 as transmitters/receivers; Fig. 20 where the transmission of data is shown; Paras. 0162 and 0181-2, where the beacons may for example be RFID tags; at least Paras. 0181, 0206-208, and 0427, where the bi-directional transmission of data regarding information about map updates, road condition, congestion, etc. is described),
wherein data is exchanged between the beacon of the stationary support and beacons on passing or proximately located vehicles (Breed: at least Para. 0181, where the transmitters communicate with the vehicles when they approach the range of the transmitter).
Re. claims 13-17, Breed discloses the system according to claims 11 and 12. Claims 13-17 also recite analogous limitations to claims 6-10, respectively, and are therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892). 
In particular, Spadafora et al (US Pub. 2005/0221759) also teaches the communication of travel information between nodes on cars and supports as described in the subject matter of claims 1-17. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669